internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-106384-02 date date x y a b c d date date year year dear this responds to a letter dated date together with subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x incorporated on date and filed a timely subchapter_s_election effective for its year taxable_year at the time of the election a was the sole shareholder of x on date additional shares of x stock were issued to y c and d y was an s_corporation with b as its sole shareholder x represents that neither the attorneys nor the accountants advising the parties involved informed the parties that the transfer of x stock to y an ineligible s_corporation shareholder would terminate x’s s election in the later part of year x learned that the issuance of x stock to y terminated x’s s election upon discovery of the termination the x stock held by y was transferred to b plr-106384-02 x represents that all s_corporation items allocated by x to y were reported by b on his individual_income_tax_return exactly as they would have been if b directly owned the x shares held by y x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent x also represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning for all taxable years x and all of x’s shareholder’s have reported their income consistent with x being an s_corporation x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require law and analysis sec_1361 of the internal_revenue_code defines an s_corporation means as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary plr-106384-02 conclusion based solely on the facts submitted and the representations made we conclude that x’s s election was terminated on date when y acquired x stock we also conclude that this termination was inadvertent within the meaning of sec_1362 we further conclude that under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was valid and was not otherwise terminated under sec_1362 accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non- separately_computed_items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether x or y are s_corporations under sec_1361 this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
